Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 1 of 21 PageID #: 5685




                  Exhibit 1
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 2 of 21 PageID #: 5686



                                 SETTLEMENT AGREEMENT

                This Settlement Agreement (hereinafter the “Agreement”) is entered into and

 made effective as of the last date of the signatures below (hereinafter “Effective Date”), by and

 between (i) FUJIFILM North America Corporation, a New York corporation having its principal

 place of business located at 200 Summit Lake Drive, Valhalla, NY 10595 (“FNAC”) and (ii)

 F&E Trading LLC, a New Jersey limited liability company with a principal place of business at

 50 Atrium Drive, Somerset, NJ 08873, Big Value Inc., a New Jersey corporation with a principal

 place of business at 50 Atrium Drive, Somerset, NJ 08873 and Gadget Circuit LLC, a New

 Jersey limited liability company with a principal place of business at 50 Atrium Drive, Somerset,

 NJ 08873 (collectively “BFG”); each of FNAC and BFG individually a “Party” and/or

 collectively the “Parties”.

                WHEREAS, FNAC filed a Complaint in Civil Action No. 1:16-cv-05677 against

 BFG and other defendants (the “Action”), under the United States Lanham Act, 15 U.S.C.§§

 1051 et seq. (as amended) and New York common law; and

                WHEREAS, FNAC and BFG wish to amicably settle this dispute between them

 and release the claims asserted in the Action upon the terms and conditions stated below;

                NOW THEREFORE, in consideration of the foregoing, the mutual covenants,

 representations, promises, terms, conditions and considerations set forth hereinafter, the receipt

 and sufficiency of which is hereby acknowledged, accepted and confirmed, and intending to be

 bound, the Parties agree as follows:

                1.      The District Court for the Eastern District of New York has personal

 jurisdiction over the Parties and subject matter jurisdiction over the Action.

                2.      BFG acknowledges that (a) FNAC, an indirect wholly-owned subsidiary

 of FUJIFILM Corporation, has alleged that it is the sole lawful importer into the United States
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 3 of 21 PageID #: 5687



 of, inter alia, digital imaging and instant camera products bearing the federally-registered

 “Fujifilm” and “Instax” marks and/or logos (hereinafter the “Fujifilm Marks”); (b) FNAC has

 alleged that it possesses a broad license from FUJIFILM Corporation, the owner of the Fujifilm

 Marks, to use and administer the Fujifilm Marks in the United States and to market and sell high-

 quality Fujifilm and Instax products in this country; and (c) as such, FNAC is authorized to

 prevent the unlawful use, exploitation and/or infringement of the Fujifilm Marks in the United

 States.

                   3.       FNAC has alleged that BFG has marketed, advertised, promoted, offered

 for sale and/or sold in the United States products bearing the Fujifilm Marks that FNAC alleges

 are intended for sale only outside of the United States.

                   4.       In consideration of the terms of this Settlement Agreement and without

 admitting any liability, BFG, on behalf of itself and its now or hereafter principals, owners,

 officers, directors, any companies or entities now or hereafter owned by Albert Houllou, agents,

 members, employees, representatives, servants, parents, subsidiaries, affiliates, partners,

 successors, heirs, executors, and assigns, hereby agrees that neither they, nor anyone acting in

 concert or participation with them, will import, market, distribute, buy, offer for sale, sell and/or

 promote any Fujifilm-branded or Instax-branded products, including but not limited to cameras

 and film, that:

                        •   Lack Fujifilm warranties which are effective and enforceable in the United

                            States;

                        •   Include packaging identifying the products as targeted to foreign markets;

                        •   Include   packaging    lacking   informational   disclaimers   and   other

                            information intended for United States consumers;




                                                     2
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 4 of 21 PageID #: 5688



                     •   Lack UPC and other codes identifying the products as intended for sale in

                         the United States; and/or

                     •   Include accessories which are not intended, optimized, or certified for safe

                         use in the United States.

 (hereinafter “Gray Market Products”).

                5.       BFG agrees that it and its now or hereafter parents, subsidiaries, affiliates,

 shareholders, members, principals, owners, directors, any companies or entities now or hereafter

 owned by Albert Houllou, employees, officers, agents, successors, and assigns, all those acting

 in concert or participation with any such parties (including without limitation any consultants,

 contractors or service providers acting at the direction of any such parties) shall source all

 Fujifilm-branded and/or Instax-branded products, including but not limited to cameras and film,

 from FNAC or one of its authorized distributors, or as otherwise expressly permitted by FNAC.

 FNAC agrees in good faith that it and/or its authorized distributors will supply BFG with such

 products, pursuant to a separate distribution agreement to be entered into by the Parties, and that

 FNAC will use reasonable commercial efforts to perform under the distribution agreement in

 good faith. F&E Trading LLC acknowledges that, as an authorized distributor of Fujifilm-

 branded and/or Instax-branded product, it will be subject to FNAC’s applicable Unilateral MAP

 Policies and Authorized Distributor Agreement and that any dealers to whom F&E Trading LLC

 distributes Fujifilm-branded and/or Instax-branded products, including but not limited to Big

 Value Inc., Gadget Circuit LLC, 6th Avenue Express LLC and HHGregg LLC, will be subject to

 FNAC’s applicable Unilateral MAP Policies and Unilateral Dealer Policy relating to X Series

 Cameras, Lenses and Accessories, as such documents may be updated from time to time.

                6. BFG represents and warrants that (i) it has, to the best of its ability, identified




                                                     3
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 5 of 21 PageID #: 5689



 and disclosed to FNAC the total and complete inventory of Fujifilm-branded and Instax-branded

 products in BFG’s, its parent’s, subsidiary and affiliate companies’, and their agents’ and service

 providers’ (including without limitation any third party storage facilities or warehouses)

 possession, custody or control as of the Effective Date (the “Inventory”), and (ii) neither it nor

 any parent, subsidiary, or affiliate has any open orders, shipments, or imports of Gray Market

 Products. In the event that BFG locates, discovers and/or identifies additional Fujifilm-branded

 and Instax-branded products in BFG’s, its parent’s, subsidiary and affiliate companies’, and their

 agents’ and service providers’ (including without limitation any third party storage facilities or

 warehouses) possession, custody or control that have not been disclosed to FNAC as of the

 Effective Date, BFG shall immediately turn over such products to FNAC at BFG’s expense.

 BFG acknowledges and agrees that the foregoing representations are material terms and

 conditions of this Agreement.

                7.      BFG is permitted to sell-through the Gray Market Products remaining in

 its Inventory through November 30
                                __, 2018 (the “Sell-Through Period”). Upon the expiration of

 the Sell-Through Period, BFG shall (i) immediately cease and permanently discontinue all sales

 of Gray Market Products in its Inventory, (ii) within two (2) days, at its own expense, turn over

 and ship, and deliver up to FNAC at a location within 75 miles of New York City, all remaining

 Gray Market Products in its Inventory, including without limitation any and all labels, product

 packaging, inserts, advertisements, wrappers, and receptacles related thereto, in its possession

 and/or in the possession of any parent, subsidiary and/or affiliate companies, and their agents and

 service providers (including without limitation any third party storage facilities or warehouses).

               8.       Within ten (10) days of the Effective Date, BFG shall pay to FNAC, by

 wire transfer pursuant to instructions provided by FNAC, the amount of fifteen thousand dollars




                                                  4
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 6 of 21 PageID #: 5690



 ($15,000.00) as partial consideration for the compromise of the Action pursuant to the terms

 hereof.

                9.      Effective as of the Effective Date of this Agreement, BFG shall maintain

 complete records of its purchases and sales of all products bearing any of the Fujifilm Marks for

 a period of three (3) years, and FNAC shall have the right to, itself or via an independent firm, at

 FNAC’s discretion and cost, examine BFG’s records of its purchases and sales of all products

 bearing the Fujifilm Marks upon reasonable notice to BFG. Any such examination shall occur

 during normal business hours, no more than four times per calendar year and upon two (2) days’

 notice from FNAC.

                10.     This Agreement is intended in part to limit the future actions of BFG, its

 now or hereafter principals, owners, officers, directors, any companies or entities now or

 hereafter owned by Albert Houllou, agents, members, employees, representatives, servants,

 parents, subsidiaries, affiliates, partners, successors, heirs, executors, and assigns, or any one

 acting in concert or participation with them either alone or in conjunction with others. This

 Agreement is not intended to, and shall not, make BFG liable for or responsible for the acts of

 wholly unrelated third parties who are not acting as its agents, servants, employees or

 representatives at the time of any conduct prohibited by this Agreement.

                11.     In the event of any uncured (as set forth in Paragraph 14 below) breach of

 any material term or condition of this Agreement, FNAC shall (i) recover $250,000 in liquidated

 damages for past harm and shall have the right to pursue its complete legal remedies for breach

 of this Agreement and for any alleged future infringement, unfair competition or other

 wrongdoing, including, but not limited to, an injunction, damages, profits, punitive damages,

 statutory damages, attorneys’ fees and costs, and (ii) be entitled to immediately move to enforce




                                                  5
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 7 of 21 PageID #: 5691



 this Agreement and file and seek entry of the attached executed Consent Judgment form attached

 hereto as Exhibit A, which executed Consent Judgment form will be held in escrow by FNAC’s

 counsel set forth in Paragraph 15 below, unless, and until, there is an uncured breach of a

 material term or condition of this Agreement. In the event of any uncured (as set forth in

 Paragraph 14 below) breach of any material term or condition of this Agreement, FNAC shall be

 entitled to seek recovery for all future attorneys’ fees and costs and investigators’ fees and costs

 incurred (i) as a result of BFG’s uncured breach, and/or (ii) enforcing any term or condition of

 this Agreement. For the sake of clarity, any payment of liquidated damages shall not obviate

 BFG’s obligations to abide by the terms of this Agreement, which shall remain in full force and

 effect, and, notwithstanding any terms or conditions of this Agreement, FNAC shall have the

 right to pursue all its equitable and legal remedies arising from or relating to any material breach

 of this Agreement or any future infringement or other actionable wrongdoing by BFG.

                12.     With the exception of (i) the Parties’ respective obligations arising from

 this Agreement; (ii) any violation of this Agreement and/or the attached, executed Consent

 Judgment form attached hereto as Exhibit A, and (iii) all rights, claims and remedies reserved in

 this Agreement and the attached, executed Consent Judgment form attached hereto as Exhibit A,

 FNAC and BFG, on behalf of itself and its respective owners, shareholders, officers, directors,

 any companies or entities now or hereafter owned by Albert Houllou, employees, members,

 partners, affiliates, parents, and subsidiaries, hereby discharge and release each other and their

 respective owners, shareholders, officers, directors, employees, members, partners, affiliates,

 parents, and subsidiaries, from the claims and causes of action that were set forth in the

 Amended Complaint filed in the Action and the obligations and liabilities arising therefrom and

 existing prior to the Effective Date of this Agreement. This release shall not, in any way, deprive




                                                  6
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 8 of 21 PageID #: 5692



 or relieve the Parties of their rights and/or obligations under this Agreement, including their

 rights to (i) enforce this Agreement and (ii) assert any rights, claims and remedies described

 herein.

                13.     Within two (2) business days of the Effective Date of this Agreement, the

 Parties’ counsel will sign and file with the United States District Court for the Eastern District of

 New York the Agreed Motion to Voluntarily Dismiss With Prejudice, in the form attached hereto

 as Exhibit B, dismissing the Action with prejudice as against BFG, and with the Court retaining

 jurisdiction over the Parties to enforce the terms of this Agreement. No Party shall take any

 action to oppose the Court’s entry of dismissal of the Action. The Parties shall take all further

 reasonable steps as necessary to facilitate the execution and entry of the dismissal of the Action

 prior to the commencement of a trial.

                14.     Each Party shall give the other Party twenty (20) days’ prior notice of any

 claimed breach of this Agreement before commencing any action or proceeding in connection

 with such claimed breach (including but not limited to the filing of the Consent Judgment form

 attached hereto as Exhibit A), and the Party receiving such notice shall have such twenty (20)

 day notice period in which to cure the alleged breach and to so notify the Party giving notice or

 to respond why no such breach has occurred.

                15.     Notice contemplated by this Agreement shall be in writing and sent to the

 addresses for each Party as identified above, with a copy to their respective counsel as set forth

 below:

 For FNAC:      Robert L. Maier, Esq.
                Baker Botts LLP
                30 Rockefeller Plaza, 45th Floor
                New York, New York 10112
                Email: Robert.maier@bakerbotts.com




                                                  7
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 9 of 21 PageID #: 5693




 For BFG:       Ronald D. Coleman, Esq.
                Mandelbaum Salsburg
                3 Becker Farm Road, Suite 105
                Roseland, New Jersey 07068
                Email: rcoleman@lawfirm.ms

 Such notice shall be dispatched by commercially recognized overnight courier services such as

 Federal Express, with confirmation of delivery, and, with respect to counsel, shall also be sent

 via email. Any notice of change of address, or counsel to be notified, shall be dispatched in the

 same manner.

                16.     All Parties shall bear their own costs and attorney’s fees except as

 otherwise provided in this Agreement.

                17.     This Agreement is unique to the circumstances between the Parties hereto

 and accordingly this Agreement shall not be deemed to limit or preclude the rights or defenses of

 any Party hereto as against third parties or constitute an admission with respect to third parties.

                18.     The District Court for the Eastern District of New York retains jurisdiction

 over this Agreement in its entirety, the Parties hereto, the attached, executed Consent Judgment

 form attached hereto as Exhibit A and any action in connection with the enforcement of the

 Agreement.

                19.     This Agreement may be executed by the Parties and their respective

 counsel in any number of counterparts, each of which when executed and delivered shall be an

 original, and all such counterparts shall constitute one and same Agreement.

                             [remainder of page left intentionally blank]




                                                   8
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 10 of 21 PageID #: 5694



         IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be

  executed by their duly authorized representatives as of the dates set forth below.


  FUJIFILM NORTH AMERICA                               F&E TRADING LLC
  CORPORATION

  By: ______________________________                   By: ______________________________

  Name: ____________________________                          Albert Houllou
                                                       Name: ____________________________

  Title: _____________________________                 Title: _____________________________
                                                                 CEO

  Date: _____________________________                  Date: _____________________________
                                                               October 15, 2108


                                                       BIG VALUE INC.


                                                       By:   ____________________________

                                                              Albert Hollou
                                                       Name: ___________________________

                                                                 CEO
                                                       Title: _____________________________

                                                                October 15, 2018
                                                       Date: _____________________________


                                                       GADGET CIRCUIT LLC


                                                       By: ____________________________

                                                              Albert Houllou
                                                       Name: __________________________

                                                                CEO
                                                       Title: ___________________________

                                                               October 15, 2018
                                                       Date: ___________________________




                                                   9
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 11 of 21 PageID #: 5695
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 12 of 21 PageID #: 5696



                                          EXHIBIT A

                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK
  ____________________________________
                                       §
                                       §
                                       §
  FUJIFILM NORTH AMERICA               §
  CORPORATION                          §
                    Plaintiff,         §
               v.                      §
                                       §   No. 1:16-cv-05677 (BMC)
                                       §
  ABESONS CORP,                        §
  AVIS SALES CORP.,                    §
  BIG VALUE INC.,                      §   ECF Case
  EPICESOLUTIONS,                      §
  F&E TRADING LLC,                     §
  GADGET CIRCUIT LLC,                  §
  GELESHMALL ENTERPRISES LLC           §
  (d/b/a INTERNATIONAL SUPPLIES,       §
  ORIENTAL PHOTO USA),                 §
  GET IT DIGITAL LLC,                  §
  GOLDEX LIMITED                       §
  (d/b/aTHECAMERABOX.COM),             §
  LE RELIABLE TRADING,                 §
  MAX TRADING,                         §
  OJ BASICS,                           §
  SOCH GLOBAL INC.,                    §
  TRI-STATE CAMERA EXCH. INC.,         §
  XYZ COMPANY NOS. 1-25                §
  and JOHN/JANE DOES 1-25              §
                    Defendants.        §
  ____________________________________§

  CONSENT JUDGMENT AGAINST DEFENDANTS BIG VALUE INC., F&E TRADING
                   LLC, AND GADGET CIRCUIT LLC

                Plaintiff FUJIFILM North America Corporation (“FNAC”), having filed a

  Complaint in Civil Action No. 1:16-cv-05677 against Big Value Inc., F&E Trading LLC, and

  Gadget Circuit LLC (collectively “BFG”) and other defendants (the “Action”), under the United

  States Lanham Act, 15 U.S.C.§§ 1051 et seq. (as amended) and New York common law, and
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 13 of 21 PageID #: 5697



  FNAC and BFG wishing to amicably settle this dispute between them and release the claims

  asserted in the Action upon the terms and conditions set forth below and in the Settlement
                                                      16 2018 (the “Agreement”), hereby consent
  Agreement entered into by the Parties as of October __,

  to the entry of judgment in favor of FNAC and against BFG as follows:

                  1.      This Court has personal jurisdiction over BFG and subject matter

  jurisdiction over this action.

                  2.      BFG acknowledges that (a) FNAC, an indirect wholly-owned subsidiary

  of FUJIFILM Corporation, is the sole entity licensed by FUJIFILM Corporation to import into

  the United States, inter alia, digital imaging and instant camera products bearing the federally-

  registered “Fujifilm” and “Instax” marks and/or logos (hereinafter the “Fujifilm Marks”); (b)

  FNAC possesses a broad license from FUJIFILM Corporation, the owner of the Fujifilm Marks,

  to use and administer the Fujifilm Marks in the United States and to market and sell high-quality

  Fujifilm and Instax products in this country; and (c) FNAC is authorized to prevent the unlawful

  use, exploitation and/or infringement of the Fujifilm Marks in the United States.

                  3.      BFG has marketed, advertised, promoted, offered for sale and/or sold in

  the United States products bearing the Fujifilm Marks that are intended for sale only outside of

  the United States.

                  4.      Upon the conditions precedent occurring set forth in the Agreement, BFG,

  its now or hereafter principals, owners, officers, directors, any companies or entities now or

  hereafter owned by Albert Houllou, agents, members, employees, representatives, servants,

  parents, subsidiaries, affiliates, partners, successors, heirs, executors, and assigns, or any one

  acting in concert or participation with them, are immediately and permanently enjoined and

  restrained from importing, marketing, distributing, buying, offering for sale, selling and/or




                                                  2
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 14 of 21 PageID #: 5698



  promoting Fujifilm-branded or Instax-branded products, including but not limited to cameras and

  film, that:

                     •   Lack Fujifilm warranties which are effective and enforceable in the United

                         States;

                     •   Include packaging identifying the products as targeted to foreign markets;

                     •   Include   packaging     lacking   informational    disclaimers    and   other

                         information intended for United States consumers;

                     •   Lack UPC and other codes identifying the products as intended for sale in

                         the United States; and/or

                     •   Include accessories which are not intended, optimized, or certified for safe

                         use in the United States.

  (hereinafter “Gray Market Products”).

                5.       BFG agrees that it and its now or hereafter parents, subsidiaries, affiliates,

  shareholders, members, principals, owners, directors, any companies or entities now or hereafter

  owned by Albert Houllou, employees, officers, agents, successors, and assigns, all those acting

  in concert or participation with any such parties (including without limitation any consultants,

  contractors or service providers acting at the direction of any such parties) shall source all

  Fujifilm-branded and/or Instax-branded products, including but not limited to cameras and film,

  from FNAC and/or one of its authorized distributors, or as otherwise expressly permitted by

  FNAC.

                6.       BFG shall (i) within ten (10) days from the entry of this Consent

  Judgment, at its own expense, turn over and ship, and deliver up to FNAC, all Gray Market

  Products, if any exist, including without limitation all labels, product packaging, inserts,



                                                     3
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 15 of 21 PageID #: 5699



  advertisements, wrappers, and receptacles related thereto, in its possession and/or in the

  possession of any parent, subsidiary and/or affiliate companies, and their agents and service

  providers (including without limitation any third party storage facilities or warehouses), and (ii)

  within thirty (30) days after entry of this Consent Judgment, in accordance with 15 U.S.C. §

  1116, file with this Court and serve upon FNAC a report in writing under oath, setting forth in

  detail the manner and form in which it has complied with the injunction. To the extent that BFG

  or any parent, subsidiary and/or affiliate companies has any open orders, shipments, or imports of

  Gray Market Products, said open orders shall be immediately cancelled; if any ordered Gray

  Market Products reach the United States, BFG or any parent, subsidiary and/or affiliate

  companies shall, within thirty days (30) from entry of this Consent Judgment or immediately upon

  receipt, whichever is later, at its own expense, deliver up to FNAC all such Gray Market Products.

                 7.     This Consent Judgment is intended to limit the future actions of BFG, its

  now or hereafter principals, owners, officers, directors, any companies or entities now or

  hereafter owned by Albert Houllou, agents, members, employees, representatives, servants,

  parents, subsidiaries, affiliates, partners, successors, heirs, executors, and assigns, or any one

  acting in concert or participation with them either alone or in conjunction with others. This

  Consent Judgment is not intended to and shall not make BFG liable for or responsible for the

  acts of wholly unrelated third parties who are not acting as its agents, servants, employees or

  representatives at the time of any conduct prohibited by this Consent Judgment.

                 8.     In the event of any violation of any material term or condition of this

  Consent Judgment after the entry of this Consent Judgment, FNAC shall recover $250,000 in

  liquidated damages for past harm and shall have the right to pursue its complete legal remedies

  for contempt of this Consent Judgment and for any future infringement, unfair competition or




                                                  4
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 16 of 21 PageID #: 5700



  other wrongdoing, including, but not limited to, an injunction, damages, profits, punitive

  damages, statutory damages, attorneys’ fees and costs.       Should BFG, its now or hereafter

  principals, owners, officers, directors, any companies or entities now or hereafter owned by

  Albert Houllou, agents, members, employees, representatives, servants, parents, subsidiaries,

  affiliates, partners, successors, heirs, executors, and assigns, or any one acting in concert or

  participation with them either alone or in conjunction with others, violate any material term or

  condition of this Consent Judgment, FNAC expressly reserves the right to petition the Court for

  an Order of Contempt and to seek recovery of all attorneys’ fees and costs and investigators’ fees

  and costs incurred (i) as a result of any such violation of this Consent Judgment, and/or (ii)

  enforcing any term or condition of this Consent Judgment. For the sake of clarity, any payment

  of liquidated damages shall not obviate BFG’s obligations to abide by the terms of this Consent

  Judgment, which shall remain in full force and effect, and, notwithstanding any terms or

  conditions of this Consent Judgment, FNAC shall have the right to pursue all its equitable and

  legal remedies arising from or relating to any violation of this Consent Judgment or any future

  infringement or other wrongdoing by BFG, its now or hereafter principals, owners, officers,

  directors, any companies or entities now or hereafter owned by Albert Houllou, agents,

  members, employees, representatives, servants, parents, subsidiaries, affiliates, partners,

  successors, heirs, executors, and assigns, or any one acting in concert or participation with them

  either alone or in conjunction with others.

                 9.      All parties are to bear their own costs and attorney’s fees except as

  otherwise provided in this Consent Judgment.

                 10.     This Consent Judgment is unique to the circumstances between the Parties

  hereto and accordingly this Consent Judgment shall not be deemed to limit or preclude the rights




                                                  5
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 17 of 21 PageID #: 5701



  or defenses of any Party hereto as against third parties or constitute an admission with respect to

  third parties.

                   11.   This Court retains jurisdiction over this Consent Judgment in its entirety,

  the Parties hereto, and any action in connection with the enforcement of the Consent Judgment.

                   12.   This Consent Judgment may be executed by the Parties and their

  respective counsel in any number of counterparts, each of which when executed and delivered

  shall be an original, and all such counterparts shall constitute one and same Consent Judgment.

                             [remainder of page intentionally left blank]




                                                  6
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 18 of 21 PageID #: 5702



  HAVING SEEN, AND REVIEWED AND HAVING STIPULATED AND AGREED TO
  THE CONSENT JUDGMENT:

  FUJIFILM NORTH AMERICA                            BIG VALUE INC., F&E TRADING LLC,
  CORPORATION                                       AND GADGET CIRCUIT LLC

  By:    ____________________________               By:    ____________________________

  Robert L. Maier (E.D.N.Y. Bar No. RM2930)         Ronald D. Coleman
  robert.maier@bakerbotts.com                       rcoleman@lawfirm.ms
  Suzanne M. Hengl (E.D.N.Y. Bar No.                Arla D. Cahill
  SH3915)                                           acahill@lawfirm.ms
  suzanne.hengl@bakerbotts.com
  Julie Beth Albert (E.D.N.Y. Bar No. JA0928)       MANDELBAUM SALSBURG, P.C.
  julie.albert@bakerbotts.com                       3 Becker Farm Road, Suite 105
  Peter L. Menchini (E.D.N.Y. Bar No.               Roseland, New Jersey 07068
  PM5503)                                           Tel: 973.736.4600
  peter.menchini@bakerbotts.com
                                                    Attorneys for Defendants Big Value Inc., F&E
  BAKER BOTTS LLP                                   Trading LLC, and Gadget Circuit LLC
  30 Rockefeller Plaza, 44th Floor
  New York, NY 10112
  Phone: (212) 408-2500
  Fax: (212) 408-2501

  Attorneys for Plaintiff FUJIFILM North
  America Corporation




  SO ORDERED this ___ day of _____________, _____.


                                                             ______________________________
                                                             Honorable Brian M. Cogan
                                                             United States District Court Judge




                                                7
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 19 of 21 PageID #: 5703



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK
  ____________________________________
                                       §
                                       §
                                       §
  FUJIFILM NORTH AMERICA               §
  CORPORATION                          §
                    Plaintiff,         §
               v.                      §
                                       §   No. 1:16-cv-05677 (BMC)
                                       §
  ABESONS CORP,                        §
  AVIS SALES CORP.,                    §
  BIG VALUE INC.,                      §   ECF Case
  EPICESOLUTIONS,                      §
  F&E TRADING LLC,                     §
  GADGET CIRCUIT LLC,                  §
  GELESHMALL ENTERPRISES LLC           §
  (d/b/a INTERNATIONAL SUPPLIES,       §
  ORIENTAL PHOTO USA),                 §
  GET IT DIGITAL LLC,                  §
  GOLDEX LIMITED                       §
  (d/b/aTHECAMERABOX.COM),             §
  LE RELIABLE TRADING,                 §
  MAX TRADING,                         §
  OJ BASICS,                           §
  SOCH GLOBAL INC.,                    §
  TRI-STATE CAMERA EXCH. INC.,         §
  XYZ COMPANY NOS. 1-25                §
  and JOHN/JANE DOES 1-25              §
                    Defendants.        §
  ____________________________________§

          AGREED MOTION TO VOLUNTARILY DISMISS WITH PREJUDICE

         Pursuant to Fed. R. Civ. P 41(a)(2), Plaintiff FUJIFILM North America Corporation

  (“FNAC” or “Plaintiff”) and Defendants Big Value Inc., F&E Trading LLC, and Gadget Circuit

  LLC (collectively “BFG” or “Defendants”, and together with FNAC, the “Parties”) hereby

  submit this agreed Motion to Dismiss, with prejudice, all claims by FNAC against BFG in the

  above-captioned case, and request that the Court retain jurisdiction to enforce the Settlement

  Agreement entered into by FNAC and BFG attached hereto as Exhibit 1 (“Agreement”).
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 20 of 21 PageID #: 5704



         The Parties have agreed to settle the dispute among them pursuant to the terms set forth

  in the Agreement. In the event of a breach of that Agreement, the Parties have agreed that a

  Consent Judgment may be filed in this case, under the terms and conditions set forth in the

  Agreement. Accordingly, by this Motion, the Parties request that this Court retain jurisdiction

  over the parties to enforce the Agreement, including, if appropriate, the filing of the Consent

  Judgment at a later time and to execute on that Consent Judgment, if necessary.

         Based on the foregoing, the Parties respectfully request that all claims by FNAC against

  BFG in the above-referenced case be dismissed with prejudice and without costs or attorneys’

  fees, and that the Court enter the Proposed Order of Dismissal attached hereto as Exhibit “2.”

                             [remainder of page left intentionally blank]




                                                  2
Case 1:16-cv-05677-BMC Document 245-1 Filed 10/17/18 Page 21 of 21 PageID #: 5705



                 16
  Dated: October __, 2018


  FUJIFILM NORTH AMERICA                            BIG VALUE INC., F&E TRADING LLC,
  CORPORATION                                       AND GADGET CIRCUIT LLC

  By:    ____________________________               By:    ____________________________

  Robert L. Maier (E.D.N.Y. Bar No. RM2930)         Ronald D. Coleman
  robert.maier@bakerbotts.com                       rcoleman@lawfirm.ms
  Suzanne M. Hengl (E.D.N.Y. Bar No.                Arla D. Cahill
  SH3915)                                           acahill@lawfirm.ms
  suzanne.hengl@bakerbotts.com
  Julie Beth Albert (E.D.N.Y. Bar No. JA0928)       MANDELBAUM SALSBURG, P.C.
  julie.albert@bakerbotts.com                       3 Becker Farm Road, Suite 105
  Peter L. Menchini (E.D.N.Y. Bar No.               Roseland, New Jersey 07068
  PM5503)                                           Tel: 973.736.4600
  peter.menchini@bakerbotts.com
                                                    Attorneys for Defendants Big Value Inc., F&E
  BAKER BOTTS LLP                                   Trading LLC, and Gadget Circuit LLC
  30 Rockefeller Plaza, 44th Floor
  New York, NY 10112
  Phone: (212) 408-2500
  Fax: (212) 408-2501

  Attorneys for Plaintiff FUJIFILM North
  America Corporation




                                                3
